Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157830
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 157830
                                                                    COA: 335165
                                                                    Genesee CC: 15-037150-FC
  NOAH TANIAL PARKER,
           Defendant-Appellant.

  _________________________________________/

         By order of October 2, 2018, the application for leave to appeal the March 27,
  2018 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Beck (Docket No. 152934) and People v Dixon-Bey (Docket No. 156746). On
  order of the Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and
  leave to appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE Part II of the Court of Appeals judgment and REMAND
  this case to that court for reconsideration in light of Beck. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           s1021
                                                                               Clerk